Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Craig Harlan Pense, an Incapacitated                  Appeal from the 62nd District Court of
Person, and Virginia Petty, as Next Friend,           Hopkins County, Texas (Tr. Ct. No.
Appellants                                            CV43957).         Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
No. 06-20-00030-CV         v.                         Burgess and Justice Stevens participating.

Walter Mark Bennett and Alisa Ann
Bennett, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants pay all costs incurred by reason of this appeal.



                                                       RENDERED OCTOBER 8, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk